        Case 5:18-cr-00258-EJD Document 1022 Filed 09/15/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA
                            SAN JOSE DIVISION
                                 Honorable Edward J. Davila
                                   Courtroom 4 - 5th Floor

                   TITLE: USA v. ELIZABETH HOLMES
                    CASE NUMBER: 18-cr-00258-EJD-1
                              Minute Order and Trial Log

Date: 9/15/2021
Time in Court: 8:38-9:30am,9:37-10:45,11:20am-12:46pm,1:34-3:01pm
(TOTAL time: 4 hrs. 53 mins.)
Courtroom Deputy Clerk: Adriana M. Kratzmann
Court Reporter: Irene Rodriguez
______________________________________________________________________________
APPEARANCES:
Plaintiff Attorney(s) present: Jeffrey Schenk, John Bostic, Robert Leach, Kelly Volkar
Also present: Agent: Adelaida Hernandez
Defendant Attorney(s) present: Kevin Downey, Lance Wade, Katherine Trefz, John Cline
Also present: Elizabeth Holmes (Out-custody)
______________________________________________________________________________
PROCEEDINGS: Jury Trial (Day 6)

Further Jury trial held. Testimony held and evidence entered. Further Jury Trial scheduled for
Friday, September 17, 2021 at 9:00 a.m.
Please see trial log attached.

The following exhibits are marked for IDENTIFICATION:
Plaintiffs: 1227,1557,1323,1431,1512,1548,1587,1617,1633,1660,2567,1176
Defendants: 7603,9397,9408,9412,9368,9381,9387,9925,9939


The following exhibits are ADMITTED into evidence:
Plaintiffs: 1227,1557,1323,1431,1512,1548,1587,1617,1633,1660,2567,1176
Defendants: 9412,9368,9387,9925
///




                                                                                       Adriana M. Kratzmann
                                                                                           Courtroom Deputy
                                                                                            Original: E-Filed
       Case 5:18-cr-00258-EJD Document 1022 Filed 09/15/21 Page 2 of 5




                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                         HONORABLE EDWARD J. DAVILA

                         Case Name: USA v. Elizabeth Holmes
                              Case No: 5:18cr00258EJD-1

                                     TRIAL LOG

TRIAL DATE:                     REPORTER(S):                       CLERK:
September 15, 2021              Irene Rodriguez                    Adriana M. Kratzmann

PLF    DEFT      TIME     DESCRIPTION


               8:38 am    Court in session outside presence of Jury – Counsel and Defendant are
                          present
                          Court takes up with counsel the objection of defense as to Exhibit 1289

                          Defense Counsel recites additional exhibits which defense has objection
                          based upon 802, 805
                          The Court overrules the objection as to Exhibit 1289 it will be admitted

               9:30 am    Court takes recess

               9:37 am    Court in session. Counsel and Defendant are present. Jury seated

               9:40 am    W#2 Erika Cheung resumes the stand for further direct examination

DX             9:40 am    Direct examination resumes of W#2 by Government Counsel John
                          Bostic
EX                        ADMITTED – Email from Uyen Do; To Erika Cheung, Subject: New
1227                      Daily Demo Schedule (Dated 11/7/2013)
EX                        ADMITTED – Email To: Erika Chueng; From: Mark Pandori, Subject:
1557                      Task Assignments w/attachment (Dated 2/22/2014)
EX                        ADMITTED – Email thread between Erika Cheung and Ran-Hu,
1323                      Subject: QC’s failing with updated range (Dated 12/11/2013)
EX                        ADMITTED – Email from: Adam Rosendorff; To: Sharada Siviarman,
1431                      Subject: QC for Edisons (Dated 1/16/2014)

                                           2
       Case 5:18-cr-00258-EJD Document 1022 Filed 09/15/21 Page 3 of 5




TRIAL DATE:                    REPORTER(S):                       CLERK:
September 15, 2021             Irene Rodriguez                    Adriana M. Kratzmann

PLF    DEFT      TIME     DESCRIPTION


EX                        ADMITTED – Email From: Erika Cheung; To: Adam Rosendorff,
1512                      Subject: Re SOPs for Edison Total T4, Total T3, Testosterone, FSH –
                          Court overruled the objection for admission
               10:45 am   Court takes 30 min recess

               11:20 am   Court in session. Counsel and Defendant present. Jury seated

DX                        Direct examination resumes of W#2 by Government Counsel John
                          Bostic
EX                        ADMITTED – Email from Erika Cheung; To: Tyler Schultz, Subject:
1548                      FW: Proficiency Spread Sheet (Dated 2/20/2014)
EX                        ADMITTED – Email thread – Subject: 3.5 Readers (Dated 2/26/2014)
1587                      Court overruled the objection for admission of Page 2 Bates ending 5353
EX                        ADMITTED – Email from: Erika Cheung; To: Vishnu Reddy et al.,
1617                      Subject: Documented Cases of Reader 3.5 errors (Dated 3/12/2014)
EX                        ADMITTED – Email from: Langly Gee; To: Erika Cheung, et al.
1633                      Subject: Failed QC (Dated 3/28/2014)
EX                        ADMITTED – (Court ordered admission on limited purpose for
1660                      NOTICE not for the truth of the matter) – Email w/attachments from:
                          Tyler Schultz; To: Elizabeth Holmes, Subject: Follow-up to previous
                          discussions (Dated 4/11/2014) – Pages Bates #7369-7374
                          Defense objection for admission based on 602
EX                        ADMITTED – Letter dated 6/26/2015, addressed to Erika Cheung from
2567                      Boies, Schiller & Flexner LLP (via hand delivery)
                          Defense objection for admission based upon 401, 403 and 802 – Court
                          overruled objection ordered admission
               12:28pm    Sidebar – Re Defense Objection to portion of government direct
                          examination re W#2 employment
               12:33pm    Court in session. The Court sustained the objection

               12:33pm    Direct examination of W#2 concludes


                                           3
      Case 5:18-cr-00258-EJD Document 1022 Filed 09/15/21 Page 4 of 5




TRIAL DATE:                   REPORTER(S):                       CLERK:
September 15, 2021            Irene Rodriguez                    Adriana M. Kratzmann

PLF   DEFT       TIME    DESCRIPTION


      CX                 Cross examination of W#2 Erika Cheung begins by Defense Counsel
                         Lance Wade
      EX                 ADMITTED – Email From: Sunny Balwani; To: Sharada Sivaraman et
      1176               al., Subject: Teams (Dated 10/15/2013)
               12:46pm   Court takes recess 45 mins

               1:34 pm   Court in session. Counsel and Defendant are present. Jury seated.

      CX                 Cross examination resumes of W#2

      EX                 IDENTIFICATION – 42 CFR§493 (“Laboratory Requirement”) (Dated
      7603               10/1/2015)
      EX                 IDENTIFICATION – TSH Development Report (Dated 4/4/2011)
      9397
      EX                 IDENTIFICATION – Vitamin B12 Development Report (Dated
      9408               1/2/2013)
      EX                 ADMITTED – Vitamin D Validation Report (Dated 9/30/2013)
      9412
      EX                 ADMITTED – Thyroid Stimulating Hormone (TSH) Validation Report
      9368               (Dated 9/30/2013)
      EX                 IDENTIFICATION – Total T4 (Thyroxine) Validation Report (Dated
      9381               1/10/2014)
      EX                 ADMITTED – tPSA (Total Prostate Specific Antigen) Validation Report
      9387               (Dated 9/30/2013)
      EX                 ADMITTED – Signed CL SOP-19002 Total 25-OH Vitamin D on
      9925               Edison 3.5 Theranos System, Rev A
      EX                 IDENTIFICATION – Signed CL SOP-00020 Proficiency Testing for
      9939               Theranos Lab – Developed Tests, Edison 3.5
               3:00 pm   Court admonishes jury and jury excused to return on Friday, September
                         17, 2021

                                          4
      Case 5:18-cr-00258-EJD Document 1022 Filed 09/15/21 Page 5 of 5




TRIAL DATE:                   REPORTER(S):                       CLERK:
September 15, 2021            Irene Rodriguez                    Adriana M. Kratzmann

PLF   DEFT       TIME    DESCRIPTION


               3:01 pm   Court in session outside presence of Jury with Counsel and Defendant
                         Taking up housekeeping matters
               3:01 pm   Court adjourns. Further Jury Trial scheduled for Friday, September 17,
                         2021 at 9:00 a.m.




                                          5
